Aviation security charges (debate)
The next item is the report by Mr Leichtfried, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on aviation security charges - C7-0038/2009 -.
Madam President, at the moment, in the area of European aviation security and aviation security charges, we have a situation in which everyone does what they want. No one really does it properly. However, we will have to pay for this. This is something that we really should not take lying down, and this report aims to change things. What specifically will it change, and what does it aim to change?
I would just like to say in advance that on almost all points - and I would like to thank my fellow Member - there is a unanimous perception that the report could bring more transparency. Transparency means that on the one hand, airlines will, in future, be able to obtain information allowing them to understand what security charges will be applied to them by airports, what they are for, whether they are too much - which still sometimes happens at the moment - and, as the next step, that passengers too, of course, will be able to understand what airlines require from them. Here too, I have the suspicion that the transparency of the airlines is sometimes intentionally restricted, even when, as they say, they make a great effort to be transparent.
One point which is very important in this regard is the fact that, across Europe, there are various different systems for financing security facilities. There are states which have financed them purely through taxation. There are states in which only the end-user pays, and there are others which have a mixed system.
Our intention was to ensure that these systems could be retained. We do not want to prescribe to any Member State how security charges should be financed; we only want to ensure that whoever pays ultimately knows what he has paid.
There are, or were, different ideas about which airports should be included, and we have decided that it is a question of security. It is not about earnings and not about profits; it is about security. Therefore, we have decided that all airports that are commercially run must be included, and I think that that was the correct decision too.
Finally, we have reached a point where we have a great deal of unanimity here in plenary, namely on the point that we should make a distinction between charges for security facilities, security measures included in the EU rules, and charges for security measures which go beyond that - what are referred to as the 'more stringent measures'.
We say that everything that falls within the EU context will stay as it is; each Member State can do what it considers right. If, however, security measures going above and beyond that are taken, then those Member States have to finance this themselves. On the one hand, this should ensure that it will be dealt with carefully, that security measures will not just be taken immediately without considering whether they are really necessary and that it will also be taken into consideration what this means for passengers and what it means for airlines and airports.
On the other hand, it should also be ensured that, in this regard, we also apply the principle that security is a public duty as well. Attacks on airlines are, as a rule, not directed at airlines, but at the states from which these airlines come, and therefore we also think that, in principle, security is still a public duty, and therefore must also be financed publicly.
I would briefly like to say something more on the amendments, which have reached an unbelievably high number - three in total. I think that they are all very justified and well-founded. I would say, particularly concerning the two amendments by the Group of the Greens/European Free Alliance, that they are very much worth supporting, not because Mrs Lichtenberger is sitting next to me, but because they contain social requirements for employees at airports. I think that that is very important, particularly at times when airlines and airports are under pressure.
Member of the Commission. - Madam President, the proposal for a directive on aviation security charges is the result of the debate on financing aviation security which has been on the table since 2001. It follows on from the rising security costs observed subsequent to the terrorist attacks on 11 September 2001, and from the establishment of an EU regulatory framework for aviation security.
By its legislative proposal, the Commission intends to set up a transparent and non-discriminatory framework for levying aviation security charges in Europe. Furthermore, the Commission considers that aviation security charges should be set in consultation with airport users and should be cost-related. I would like to congratulate Mr Leichtfried for his fantastic work on this report and also to thank the Members of the TRAN Committee who also contributed to this report.
I believe that the report goes precisely in the direction of the Commission's intended goals, and I welcome the support it gives to the Commission's proposal in those regards.
I would just like to emphasise two specific issues which are dealt with in the report. Firstly, the report introduces what is really a new element, namely the important and sometimes very controversial question of who pays for aviation security. Well, the Commission's proposals did not address this issue, and the reason is that nearly all Member States insist that they are not in a position to take commitments in that regard, even though they acknowledge that public financing of aviation security should be permitted.
The choice, in our view, should therefore be left to the individual Member States, and thus be dealt with through subsidiarity.
With this in mind, and with respect to the position outlined in the report up for adoption, the Commission would like to note that Amendment 32, which would oblige Member States to finance more stringent measures, will give rise to intense discussions with the Council on this proposed directive. However, I am confident that the rapporteur knew all this, and expected this fight with the Council.
The second issue is more for clarification, and relates to the impact assessment to be undertaken in advance of any further aviation security measures being taken under the framework regulation. This is definitely a very justified measure, but I would like you to know that we already have some mechanisms in place and we should not overburden ourselves.
First, there is the Stakeholders' Advisory Group on Aviation Security which consists of air transport industry representatives among others, and it is fully involved in the conception of any proposed measures on aviation security.
Secondly, the regulatory procedure with scrutiny ensures that Parliament can exercise its right of veto if it deems appropriate.
Thank you very much for this excellent report. We look forward very much to working with the rapporteur and the Parliament and to further progress on this issue.
(DE) Madam President, I am sorry that I must burden the plenary session, but in accordance with Rule 151, I feel forced to make a personal remark. I was targeted a moment ago. This is typical if you live in Austria. There is a group there which, by international standards, is classified as far-right. They have party leaders who make certain gestures in the air and think nothing of it. These are also people that cannot bear to be beaten in democratic elections, and then refuse any form of handshake or contact. If you wave at them, they only see one thing: the thing that they have real experience of, the Hitler salute.
Of course, these are problems which simply show that my home country has unfortunately not succeeded in coming to terms with the past, that we will not just be dealing with one far-right party which is represented here, but soon with two. I would simply like to make it clear once again: we are the democrats. The far-right wingers sit over there. I am proud to belong to a political group that has managed to make a decisive contribution to the fact that we no longer have a far-right group in this Parliament and hopefully will never get one. The answer is thus to have more democracy and not more far-right politics, hostility towards people and cynical contempt for people. Those are the men who have already said that I should seek psychiatric help because they could not bear to lose elections in a democratic manner.
Blue card questions on a personal comment under Rule 151 are not permitted. Your request to speak on this point therefore cannot be accepted.
(HU) This is a blue card question addressed to the previous speaker. I would like half a minute to ask a question.
Madam President, this intervention - which is totally acceptable - is interfering with a debate on a subject. I would suggest that you place this sort of thing in between the reports.
Many thanks. We will now continue with the debate. I allowed the personal explanation because the previous point of order referred directly to Mr Martin. We will now go on with the debate and also devote our full attention to it.
Madam President, at the outset, I would like to thank the rapporteur, Mr Leichtfried, for a splendid report and for ideal cooperation during our work on this document.
We had to answer four questions, but first we had to state the task, which was protection of the interests of airline passengers, and this was the most important part of our work. However, the four questions we asked ourselves were a matter of answering a question about transparency, or which groups might be admitted to participate in the procedure. It was a question about the scope of the directive, or at which airports the directive can be applied. There was one very important question, about financing, which the Commission was not able to answer. However, together with Mr Leichtfried, we did manage to find a solution, and I thank him especially for this. I am talking about the more stringent measures, which should be financed by the Member States.
Another matter concerned the competence of the independent supervisory authority in establishing charges connected with air traffic security. During our work, we developed a common position, which I consider a very ambitious one. It is, today, a challenge for the Council and the Commission. I think that we, as airline passengers, and in contradistinction to the passengers of ships, cars and railways, should not have to pay for this kind of security. This is a gesture to the Council, it is a compromise position and I expect, today, an equally ambitious position from the Council.
Madam President, ladies and gentlemen, Commissioner, to begin with, I would like to thank the rapporteur for an excellent piece of work, some would even say a fantastic piece of work. Thank you, therefore, and thanks to those who have contributed to it.
Might I just remind you that the issue of funding is not a new one. This dossier has actually been in the making since the moment we adopted a European regulation on the application of security measures at European level in the wake of the attacks of 11 September 2001. Right from the outset, the European Parliament has always stressed that the funding issue is a serious one and that we have to find a European solution to it. However, the Council has always obstructed this. As a follow-up to this debate, we should again call on the Council to honour the agreements it has made with us in the past, particularly the one that would allow us to draft a separate proposal on this issue, and to commit itself to working with us towards a solution.
Obviously, we need to bear in mind a few considerations. The first and the most essential one is transparency. At the moment, we are not looking into exactly who in each of the Member States should foot the bill. However, one thing we certainly do want is to organise a consultation on this issue, to reach agreements and then to stick to those agreements. In other words, what we want to see is the revenue generated by security charges actually being ploughed back into financing security measures and not, for example, into some sort of parking. That is essential and it should be clear that we must not budge on this issue.
A second important consideration is that we need to make a distinction between security measures which we all have agreed jointly at a European level, and other additional measures being taken individually by Member States. As far as the first consideration is concerned, the transparency rules are clear and they have to be applied. As far as the second one is concerned, we have to make it clear that the financial responsibility lies with Member States and that they are the ones that have to foot the bill for additional security measures. Coordinating security measures at a European level would also be a bonus and if Member States decide on their own to introduce body scans or whatever, well, they will also have to bear the financial consequences of that.
Madam President, I would first like to thank the rapporteur, Mr Leichtfried, also on behalf of Mrs Hennis-Plasschaert. She cannot be here today. She arranged everything together with you, and was also completely satisfied.
We can also say that another thing that shows how good the report is is that there has been pretty unanimous voting in the Committee. This is also - just like the question for oral answer which was just raised - a question of protecting consumers, and it is also a question of aviation security. We want security to be in place; however, we also want consumers to know how much they are paying for what. It has already been pointed out that the systems in different Member States are very different, and we do not want to change that in general either. We do not want to impose anything. We do, however, want there to be transparency on how the costs are put together and on the proportion that is to be paid by the consumer. This is not always provided at the moment. That is, we want to know what proportion of the ticket price - at the moment it is just a proportion of the ticket price that is paid for security - is really relevant to security. Then we also want a guarantee that what is paid for security is also actually used for security, and that no one profits from it. I think that the approach that we have developed on this is also a completely logical one.
There is a critical sticking point between what Parliament would like and what the Member States think is good, and this is the question of who will pay for additional security measures taken which go beyond what we want in Europe for passengers. Here, we have said that actually, the Member States should do this. It is a question of national security in which the national states, too, must take a strong interest. Of course, the states do not want to pay for it. As has already been noted, with regard to the question of whether we want body scanners or not, we will undoubtedly also have to consider whether we want to have them throughout Europe or not, and who will eventually pay for them. Of course, we will also have to ask whether they really provide more security.
So, aviation security charges of this kind must be administered transparently.
(The President cut off the speaker)
Madam President, once upon a time, an airport was a place where you bought a ticket for a flight, checked in your baggage, showed your passport and took off or landed. Today, airports are more like a small town, offering all kinds of facilities - but with security measures that have made them something of a Fort Knox, and things are only moving in one direction: towards more and more of them.
Certainly, aircraft crashed in the old days, and unfortunately they still do. That is why it is important that the same rules apply both within and outside of the EU. In this context, the EU is too small to be an isolated island. This is an area where we can see the benefits of having the same rules, the same transparent rules, for aircraft from every country. That also applies to charges. Everyone - both passengers and airlines - needs to be clear as to what is covered by an aviation security charge. Nobody should be lost in a jungle of unclear charges and levies. Passengers need to know exactly what the charge covers, nor should they have to pay special national charges or pay extra for airlines. I wholeheartedly support the report by the Committee on Transport and Tourism ...
(The President cut off the speaker)
(DE) Madam President, Commissioner, first, I would like to thank the rapporteur, as well as the other groups, for their work. We had an interesting discussion in the Committee on Transport and Tourism. I am, however, of the opinion that we have already made many compromises with the Council, which has shown itself to be very unwilling to compromise here, just as it has in the past. For when we start to talk about implementation, that is when the discussion gets going. Here, we as Parliament should also expect the support of the Commission for the idea that security charges will apply to all airports. We should not repeat what we have already done in other areas - whether ground handling or aviation charges - that is, to allow for exceptions affecting two or five million passengers.
The second thing, and this is even more important for me, is, of course, to ensure transparency for passengers - who pays how much for what - and that is unequivocally a duty for the airports as well as the airlines. This is quite an important consideration in my view.
With that, I come to the third point, payment - an area in which there are always sticking points, of course. With regard to financing, personally, I am of the opinion that public security should be paid for with public funds. We are already compromising by leaving some things to so-called subsidiarity. This is always an effective trick here in the House, and also together with the Commission: if you cannot get a solution with the Council, then you simply call it a question of subsidiarity. Personally, I am not very happy about that, but there we are. Therefore, I think we should at least stick to what we have said here, namely that special measures, stricter measures, must definitely be paid for from the public purse. Security charges and security overall have increased significantly in recent years. Therefore, this dossier also has an economic aspect. We are now talking about around 30% of the costs. If we are talking about security and who pays for it, that will have an economic aspect tomorrow as well. Therefore, these three points are crucial for me. I hope that, at least with the current requests, we will get a positive result with the Council and the Commission.
(RO) The legislation being tabled offers a framework for setting aviation security charges which is transparent, non-discriminatory and allows the right of appeal. Airport security is the responsibility of Member States.
Passengers are the ones, however, who ultimately pay for security measures through the price of their ticket. This is why passengers are entitled to be told separately how much of the final ticket price is to pay for security.
The directive on aviation security charges and the directive on airport charges should be harmonised. Parliament has asked on repeated occasions for the aviation security charges specified in this directive to be used by companies and airport operators only for implementing aviation security measures. Parliament has also asked for transparency and a correlation of the security taxes and charges with the objectives being pursued.
Member States can also apply tighter security measures, the cost of which, however, will be borne entirely by Member States. These security measures should not, all the same, impede the smooth flow of passenger traffic at airports. Unfortunately, here in Brussels in particular, we encounter endless queues which passengers stand in to be able to travel.
I would also like to mention the ban on bringing liquids on board. This means that various items can be confiscated. Unfortunately, at Brussels airport, for example, there is a long-winded procedure involving both additional charges and the confiscation of items. Regrettably, this procedure does not include the option of receiving the item later at the addressee's address.
(SK) The introduction of security charges has brought a new financial cost to the aviation market, which airport operators and airlines will immediately and adroitly pass on to passengers.
It is therefore right to look for mechanisms to protect passengers in order to prevent fictitious amounts concealed as security charges being added in a non-transparent way as well-hidden items, with the aim of generating unjustified profits for crafty entrepreneurs in the aviation sector. The level of these charges should correspond only to costs demonstrably incurred in securing the safety of passengers.
Our duty, Commissioner, is therefore to define clear and transparent rules - rules which will eliminate the current anarchy in this sector and prevent operators in future from exploiting mandatory measures for the protection of passengers in order to make unjustified profits.
It is necessary to define rules, and not to establish more institutions and authorities which will burden passengers, airline operators and also taxpayers with yet more additional costs.
Commissioner, if we want to help Europe become competitive, we must forget about setting up new authorities. Authorities do not create the added value which can raise living standards for our citizens. Thank you for your attention.
We had a technical problem here, so it was somewhat longer than a minute. However, the clock is now working again, and hopefully everything should now go according to the set timetable.
(DE) Madam President, Commissioner, the effects of the volcano ash cloud on Europe's airspace, which, as is well known, caused many thousands of flights to be cancelled, are a good example of why aviation security is important. There is already a big argument over who should cover the costs arising from this - who should pay for the natural disaster, so to speak - and to what extent the restrictions are justified. While transport ministers are agonising over this, we must decide which costs relating to anti-terror security regulations, which are becoming more and more restrictive, can be passed on to passengers. In the end, the costs of a task to be undertaken by the state, namely the maintenance of public safety, cannot simply be shifted on to the citizens like this. Only if countries themselves have to take financial responsibility for the strict security measures which have been prescribed can we prevent the possibility of a wild increase in the number of body scanners and other rather ridiculous security measures.
While we are still struggling with the SWIFT agreement, the US is concluding agreements, in the name of fighting terror, to exchange passenger data with the European Commission and the various aviation organisations. Furthermore, the fact that the lack of air traffic controllers and their growing workload could have fatal effects on aviation safety was pushed into the background in the discussion. Since the liberalisation of the 1990s and the vision of a unified European airspace, it has mainly been costs, and not so much safety, that seem to be at the forefront of consideration. What is clear is that the ash cloud has only delayed the pilots' strike which has been announced. So one might take an ironic view of this: hopefully, we will not go from one chaotic aviation situation to another.
(FR) Madam President, I, too, would like to congratulate our rapporteur, Mr Leichtfried, on his text and his spirit of cooperation on this matter, and I particularly support his proposals on the financing of aviation security, since we are discussing aviation security here, and not air safety.
Our committee has been fighting for many years to gain acceptance for the principle that the most stringent security measures should be funded by the Member States, and I fully support our rapporteur on this point. In fact, security does not concern only travellers, but all citizens, and it is the states' responsibility to take counterterrorism measures.
It is therefore not justifiable to make air passengers alone bear the cost of security measures in airports and on board aeroplanes, all the more so since, on means of transport such as trains and ships, security measures are financed by the states, either partly or fully, as appropriate. I therefore think that we need to stand up to the Council and defend to the bitter end Amendment 32 of the report adopted by the Committee on Transport and Tourism.
I would like to quickly raise another point. While I support the progress that the text will bring in the field of non-discrimination and transparency, I do not believe that the objective of this directive is to put in place a single and identical system for security charges in Europe.
While respecting the common rules, the Member States must be allowed to keep their current systems for levying charges. Thus, in states such as Spain, Italy or France, the charges are approved by their parliament and, in these cases, it is the authority responsible for investigating appeals to laws which must act as the independent supervisory authority. This is the subject of Amendment 40 which, I hope, a great number of you will support when we vote on it.
(ES) Madam President, despite the difficulties that have become cruelly obvious this week associated with the current lack of a single European sky and, more importantly, of a genuine single authority to control and manage that single sky, little by little, we are moving closer to the target that we set ourselves, and this text should be one more tool to help us along that road.
I am aware of the tenacity of the rapporteur, Mr Leichtfried, whom I congratulate on his work and also on his particular sensitivity to air transport and social issues. In this case, however, I feel that we might be falling prey to a degree of naivety and maximalism, and that by seeking perfection, we are running the risk of not achieving the best outcome.
While I am entirely in agreement with creating a common system, including an independent supervisory body with the ability to establish fair and transparent powers in relation to charges, and with taking into account environmental and social criteria and passenger protection, etc., I still think that some aspects are missing, which I would like the Commission to clarify. For example, I refer to what Mrs De Veyrac just said: I do not see a clear acknowledgement of the system by which a national parliament votes on charges by parliamentary agreement, as it is the body that has to apply them. I am also finding it difficult to see - and I would like the Commission to clarify this - how viable this text can be given the differences with the Council and, more importantly, the consistency, or lack of it, in my view, between this text and the general directive on airport charges.
Given the major uncertainty and disagreement over who is going to pay for this security - which I admit is public security - I think we need to make it clear that, when we talk about the Member States paying, it is the public in general who are going to pay. When we talk about Member States, it sounds like an abstract person, but it is not: it is every one of us citizens who travels, as well. I therefore fear that we will ultimately see very little progress.
I would therefore like the Commission to give its opinion on how it sees the future of this text.
(RO) It is true that air transport is the safest out of every form of transport. However, aviation incidents with global ramifications, like the one which took place 10 days ago, or the chaos created by a volcanic eruption, make us face up to the issue of the whole safety and security chain in the aviation sector: airports, airlines, control towers, aircraft, crew and passengers. There needs to be a particularly close bond between all these links, along with open communication.
Passengers concerned about their own journey and comfort cannot understand the need for security measures, no matter how lax or tight they might be, and even the costs they incur, unless they are aware of the significance of such dramatic or tragic events as those of 11 September 2001. A terrorist threat, pilot error, technical defects, a misunderstanding between the pilot and control tower and unforeseen atmospheric conditions are all factors which must be predicted and stringent measures must be taken to apply the regulations both in spirit and according to the letter.
I agree with adopting exceptional measures in the scenarios already mentioned. However, these measures must be transparent. Passengers are entitled to and must enjoy a safe journey to the same extent as they are entitled to know the truth. Unfortunately, communication and transparency are features of the aviation security sector which need to be improved urgently. This is the task of airports and airlines which must become more open and transparent. On the other hand, passengers need to realise that they must be aware that the security measures applied at airports and onboard aircraft, no matter how stringent they might be, are ultimately for their benefit and their benefit alone.
(DE) Madam President, Commissioner, ladies and gentlemen, first I would like to thank Mr Leichtfried for an excellent report which contains good, sustainable proposals.
What, in the end, is the issue here? It is about strengthening transparency, consumer protection, security and coordination, as well as quality control. I would, however, advise against creating a new authority to deal with these questions. I take a positive view of the subsidiarity in the report, and it should definitely be retained. It is also very important for me that there should be a clear separation between taxes and charges, and all government tasks - whether fingerprinting and photographing, police tasks, fighting terrorism or something similar - must clearly be financed through taxation and not through consumer charges. If individual states then have a vital interest in taking security measures that go beyond this, then I think that, in this area, they also have the duty to bear the costs. Whoever orders government-related security measures also pays for them. I think it is different in the case of technical or personal security, which can certainly be passed on to the passenger, as long as its purpose is clearly declared.
It is worth noting, though, that in the impact assessment that the Commission has put before us, we are talking about a sum of around 0.1% of the total fare for these measures. We should therefore not start too high.
I believe that we are bringing about a sustainable compromise, including with the Federal Republic of Germany, which has considerable reservations here in the area of subsidiarity. I would hope that the end result is very close to our proposal.
(CS) Although I fully support this proposal, because it greatly increases the transparency of rates and the calculation of security charges for all European consumers who use air transport, I am amazed that there is not more harmonisation in this important area. I am concerned that, because of the dominant position of certain airports, passengers will pay excessively high security charges with no direct impact on the level, speed or quality of security measures at check-in.
In its evaluation report for the two years after this directive entered into effect, the Commission should have been much more courageous and should have proposed a unified and binding method for calculating security charges throughout the EU.
I fully agree with the demand for more stringent measures, such as body scanners, to be financed by the state and not by passengers, especially as the debate is still continuing over the need for them and the associated health risks. Last but not least, I am concerned about the interpretation of the provisions on charging for the cost of security measures implemented not by airports but by the airline companies directly, as these costs may, on the contrary, be charged to passengers, and this, in my view, means there is a potential risk of abuse in the form of over-charging.
Madam President, Mr Leichtfried is right. The cost for extra security should, in the end, be covered by the Member States. After all, the passengers, and every citizen, are already paying the Member States for their security in general.
The state cannot simply say to its citizens, 'you get exactly what you pay for'. Its obligations go beyond that, because the state is not simply another service provider motivated exclusively by profit. I am reminding you of this simple truth because, in spite of this principle, the passengers and not their states are footing the bill for extra air security in the end, as the rapporteur rightly notes.
Moreover, many times the extra security that passengers are getting by paying extra charges is not even provided by the state, but by subcontracted private companies, often disregarding the passengers and their rights under the general shelter provided by the secrecy covering security matters in general. That simply should stop.
(DE) Madam President, given that aviation security charges within the EU have been dealt with in very different ways, I think it is important to apply an objective measure here. It would make a lot of sense to take a combination of the number of passengers and also maximum take-off weight as the basis for assessment. It is important, however, that there is a clear connection between the security charge levied and the services which are actually provided. It is important to define aviation security itself, and we must also know exactly what we are paying for. The exact way in which the security charges will be calculated must be comprehensible. Information on the size of the charges, and what they consist of, must be provided openly. Transparency is imperative here. For this, however, we need independent regulatory authorities in order to be able to counteract any distortion of competition quickly and efficiently.
Member of the Commission. - Madam President, this debate on aviation security has been a fascinating one, and shows that we all have our own experiences in this field.
In my case, I lost all the cheese I wanted to bring because it was tartinable! I thought that excessive, but nevertheless believe that we have provided improvements throughout the system. The Commission proposal goes one step further because where there is security, there are also charges, and the first rule is transparency. The report and the Commission proposal strengthen each other.
On the question of who should collect the charges, my view is that subsidiarity is still the best way because, after all, it is not Member States, but citizens, that pay. The only question is whether it should be all taxpayers that pay or just those who are passengers.
That is not a simple question to answer, but I consider the subsidiarity aspect to our proposal to be in keeping with today's aviation security arrangements.
Parliament is going one step further, in looking at the whole of the aviation security sector. We will see where that debate leads. I believe the Commission has made a very decent proposal and am very glad that Parliament has broadly accepted it and is, as usual, going a little further than does the Commission proposal. I believe that the timing and scope of the proposal are correct.
Madam President, I am somewhat embarrassed after so much praise, and so I will keep it short. I would nevertheless like to take the opportunity to thank the rapporteurs and the shadow rapporteurs, who have worked hard together: Mr Zasada, Mrs Hennis-Plasschaert, Mrs Lichtenberger and Mr Kohlíček. We have worked hard on this matter for nearly a year now. This is how I see European politics, not as a forum for bickering to provide a spectacle, as perhaps other fellow Members are doing.
Second, I would like to address the Council and make an appeal to them. The Committee on Transport and Tourism is actually a very amicable committee, a committee which works and argues in a businesslike manner, and in this spirit, we have very much met the Council half way on this law. From the start, we have been very willing to compromise. However, I would like to warn the Council to let sleeping dogs lie. If you are willing to compromise, then you must also be able to expect compromises from your opponents or partners.
If the Council is not at all willing to meet the European Parliament half way now, then the attitude of this committee will also change. This is not only my opinion. I have already heard from some colleagues that if the Council is not willing to meet us half way, then we will also discuss body scanners in quite a different light and perhaps also not be willing to meet the Council half way. This is something which is not in the interests of the matter as a whole and which absolutely must not happen. This is why I am appealing to the Council and the Member States to move on this. We now have the Treaty of Lisbon. Both the Council and the Member States must keep moving on this, otherwise we might once again hear: Come on, let's SWIFT again!
The debate is closed.
The vote will take place during the next plenary sitting in Brussels.
Written statements (Rule 149)
in writing. - Mr Leichtfried should be commended for a thorough and conclusive report, which had dealt effectively with many of the issues left open by the Commission paper. However, there are some questions which remain unresolved and these issues should be viewed in a new context following the prolonged closure of European airspace. With the aviation industry set to lose upward of €1 billion as a result of the volcanic ash cloud, the EU must act quickly and decisively to ease the financial blow on the aviation industry. Though Commissioner Almunia must be applauded for his favourable comments on the crisis today, we as MEPs also have the opportunity through this report to aid an industry which has just been brought to its knees for the third time in the last ten years. This house and our colleagues in the European Council and Commission should begin to consider state funding to cover the proposed security costs, particularly in the event of a low passenger threshold not being passed. While these measures were not popular before the eruption last week, we are currently at the point where any missed opportunity to provide assistance to the aviation industry could prove to be fatal.
Madam President, ladies and gentlemen, I should like to thank Mr Leichtfried for his excellent work on the report on aviation security charges, which considers, among its various aspects, one important point: consumer protection and passengers' rights.
There have to be clear and transparent rules because, if airlines charge passengers extra for security measures, this information should be made available, in my view, to ensure that passengers are not out of pocket.
I believe that it is only right that consumer protection organisations should take part in the consultations and thus gain an insight into the pricing of security measures, which they can then check against the ticket price. Only in this way will it be possible to guarantee greater transparency and information for passengers.